In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-18-00136-CR


                             ADRIANA LETICIA AVILA, APPELLANT

                                                    V.

                                THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 244th District Court
                                       Ector County, Texas
                Trial Court No. C-16-0673-CR, Honorable James M. Rush, Presiding

                                           August 17, 2018

                                  MEMORANDUM OPINION
                       Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Adriana Leticia Avila, appellant, appeals the trial court’s judgment adjudicating her

guilty of aggregated theft, a state jail felony, after finding she had violated her community

supervision. Appellant timely appealed and was appointed counsel.

       Appointed counsel filed a motion to withdraw and an Anders1 brief in the cause.

Through those documents, counsel certified that, after diligently searching the record, the

appeal was without merit. Accompanying the brief and motion is a copy of a letter



       1   See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
informing appellant of her counsel’s belief that there was no reversible error and of

appellant’s right to file a response, pro se. So too did the letter indicate that a copy of the

appellate record was provided to appellant. By letter dated July 3, 2018, this Court also

notified appellant of her right to file her own response by August 2, 2018. To date,

appellant has not filed a pro se response.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal, which included whether appellant’s plea of true was

voluntary, the trial court had jurisdiction, whether counsel was reasonably effective, and

the evidence was sufficient to support the court’s decision. However, counsel then

explained why all the issues lacked merit. We also point out that appellant pled true to

the single allegation found in the State’s motion and that such a plea of true, alone, is

sufficient to support revocation. See Reyes v. State, No. 07-17-00404-CR, 2018 Tex.

App. LEXIS 3451 (Tex. App.—Amarillo May 16, 2018, no pet.) (mem. op., not designated

for publication).

       In addition, we conducted our own review of the record to assess the accuracy of

counsel’s conclusions and to uncover any arguable error pursuant to In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008), and Stafford v. State, 813 S.W.2d 508 (Tex. Crim.

App. 1991) (en banc). No such arguable error was uncovered.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.2


                                                            Brian Quinn
                                                            Chief Justice
Do not publish.




       2   Appellant has the right to file a petition for discretionary review with the Texas Court of Criminal
Appeals.

                                                       2